      2:17-cr-20037-JES-JEH # 480   Page 1 of 72                              E-FILED
                                                   Thursday, 18 July, 2019 03:32:03 PM
                                                         Clerk, U.S. District Court, ILCD




UNITED STATES VS. BRENDT CHRISTENSEN
2:17-cr-20037-JES-JEH # 480   Page 2 of 72




                 Two Options
    2:17-cr-20037-JES-JEH # 480   Page 3 of 72




The law is always satisfied with
a sentence of life imprisonment
          2:17-cr-20037-JES-JEH # 480   Page 4 of 72




A juror is never required to vote for death.
2:17-cr-20037-JES-JEH # 480   Page 5 of 72
           2:17-cr-20037-JES-JEH # 480   Page 6 of 72




          DEATH MUST BE UNANIMOUS
• For a death verdict: all 12 of you each must
  unanimously agree that a death sentence is the
  appropriate punishment
• You are never, ever required to sacrifice your personal
  conscience, your personal morality, your personal moral
  judgment as to what is the appropriate sentence.
2:17-cr-20037-JES-JEH # 480   Page 7 of 72




 Twelve Separate Decisions
             2:17-cr-20037-JES-JEH # 480   Page 8 of 72




       Individual and Personal Decisions of
                    Conscience
• What church to belong to
• Whether or not to get married
• Whether to have children
• How many children to have
• Home school or public school
• What values do we teach them
       2:17-cr-20037-JES-JEH # 480   Page 9 of 72




Weighing
2:17-cr-20037-JES-JEH # 480   Page 10 of 72
2:17-cr-20037-JES-JEH # 480   Page 11 of 72
2:17-cr-20037-JES-JEH # 480   Page 12 of 72
2:17-cr-20037-JES-JEH # 480   Page 13 of 72
         2:17-cr-20037-JES-JEH # 480   Page 14 of 72




Weighing “Aggravating Factors” and “Mitigating Factors”
        Each juror weighs the “mitigating factors” and the “aggravating
                                    factors.”




            Aggravating Factors
                                                 Mitigating Factors
         2:17-cr-20037-JES-JEH # 480   Page 15 of 72




Weighing “Aggravating Factors” and “Mitigating Factors”
             There is not one “scale” that the jury uses; now each
               juror has his or her own “scale” for weighing the
              “mitigating factors” and the “aggravating factors.”
        2:17-cr-20037-JES-JEH # 480   Page 16 of 72




           Mitigation: what is it?
•An aggravator may be a reason to find for
 death
•A mitigator is a reason to find for life
•All of the aggravators can be found, and
 none of the mitigators, and you can still
 find for life
                     2:17-cr-20037-JES-JEH # 480   Page 17 of 72




Mitigating Factors
2:17-cr-20037-JES-JEH # 480   Page 18 of 72
2:17-cr-20037-JES-JEH # 480   Page 19 of 72
2:17-cr-20037-JES-JEH # 480   Page 20 of 72
2:17-cr-20037-JES-JEH # 480   Page 21 of 72
       2:17-cr-20037-JES-JEH # 480   Page 22 of 72




Additional Mitigating Factors
2:17-cr-20037-JES-JEH # 480   Page 23 of 72




                    Mercy
2:17-cr-20037-JES-JEH # 480   Page 24 of 72
          2:17-cr-20037-JES-JEH # 480   Page 25 of 72




What this case is NOT about…

•Excuses
•Justifications
•Blame
•Causation
2:17-cr-20037-JES-JEH # 480   Page 26 of 72
2:17-cr-20037-JES-JEH # 480   Page 27 of 72




  The life of Yingying Zhang
2:17-cr-20037-JES-JEH # 480   Page 28 of 72
             2:17-cr-20037-JES-JEH # 480   Page 29 of 72




                        Mitigating Factors
• ZERO HISTORY OF VIOLENCE
   • No prior criminal record, not even a traffic ticket
   • No prior arrests
   • No prior incarcerations
   • Rule follower
                2:17-cr-20037-JES-JEH # 480   Page 30 of 72




                           Mitigating Factors
• BRENDT’S CHARACTER
  • Brendt was a loving, caring, gentle
    child who never displayed aggressive
    or violent behavior to others
     • The first child to try new things
     • The boy who wouldn’t leave his friend
       behind during track practice
     • The brother who rode his bike miles to
       get his sister the stuffed tiger she
       wanted so badly
     • The quiet, diligent student who never
       made trouble in school
     • The student who let another boy
       punch him and refused to retaliate
                2:17-cr-20037-JES-JEH # 480   Page 31 of 72




                           Mitigating Factors
• FAMILY HISTORY – SUBSTANCE ABUSE AND MENTAL HEALTH
  ISSUES
  • Mom: severe depression and anxiety
  • Mom: chronic alcoholic, both inpatient and outpatient treatment
     •   Passed out during the day
     •   Answered phone with English accent
     •   ATV accident with her children
     •   Almost hit her best friend’s brother
  • Mental illness in family on both sides
           2:17-cr-20037-JES-JEH # 480   Page 32 of 72




                      Mitigating Factors
• BRENDT’S LIFELONG STRUGGLES WITH SUBSTANCE
  ABUSE AND MENTAL HEALTH
 • Sleep terrors
 • Migraines
 • Concussions
 • Depression
 • Anxiety
 • Alcohol abuse
 • Drug abuse
              2:17-cr-20037-JES-JEH # 480   Page 33 of 72




                 The Downward Spiral
• Brendt’s issues were always present
• He tried hard to hide them
• High school: grades up and down, GPA plummets junior year
• Instead of attending UW Madison, he goes to tech school and excels
• Then to UW Stevens Points, where he excels
• Then finally, to UW Madison, where he graduates with physics and
  math degrees
              2:17-cr-20037-JES-JEH # 480   Page 34 of 72




                         Mitigating Factors
• NO SUPPORT NETWORK
  • Brendt and Michelle were alone,
    together
  • Michelle and Brendt never
    socialized with anyone
  • “My wife has always been
    enough”
                                 2:17-cr-20037-JES-JEH # 480       Page 35 of 72




2012/2013. Always prepared. A leader. (Herndon)

       Spring 2014. Sociable, successful academically. (Garrido)

           Fall 2014. Evaluation: “Making great progress toward his degree” (Cooper)

                   2014/2015. Diligent, punctual, responsible, reliable. (Vishveshwara)

                              Spring 2015. Stopped trying. (Garrido)

                                        Early 2016. Program not for him. Dropping out. (Mason)


                                                       Early 2017. Stopped attending staff meetings or responding to emails. (Schulte)


                                                                       March 31, 2017. Skipping office hours. Staff and student complaints.
                                                                       (Mouschovias)

                                                                                          May 9, 2017. Lost student exam. Nonresponsive.
                                                                                          (Schulte)
2:17-cr-20037-JES-JEH # 480   Page 36 of 72
     2:17-cr-20037-JES-JEH # 480   Page 37 of 72




BRENDT KNEW SOMETHING WAS WRONG
          2:17-cr-20037-JES-JEH # 480   Page 38 of 72




BRENDT KNEW SOMETHING WAS WRONG FOR
             A LONG TIME
•Age 15
•Age 19
•Age 26
•Age 27
  2:17-cr-20037-JES-JEH # 480   Page 39 of 72




BRENDT SHARED HIS STRUGGLES
2:17-cr-20037-JES-JEH # 480   Page 40 of 72
2:17-cr-20037-JES-JEH # 480   Page 41 of 72
                  2:17-cr-20037-JES-JEH # 480   Page 42 of 72




   COMMUNICATION PROBLEMS AT THE UICC
• Carin Molanaar to Felicia Li
   •   “Fascination with serial killers”
   •   “Thoughts of committing a crime like that”
   •   “Plans to commit homicide”
   •   “Pretty far along”
   •   “Had bought things to execute his plan”
• Carin Molenaar to Tom Miebach
   • Did not review the video
   • Did not review her notes
   • Did not talk to her for longer than a few minutes
• Tom Miebach and Jennifer Maupin to anyone
2:17-cr-20037-JES-JEH # 480   Page 43 of 72
         2:17-cr-20037-JES-JEH # 480   Page 44 of 72




       BRENDT TOLD MULTIPLE PEOPLE

•Two separate meetings in March 2017
•Confessed to the counselors at the UICC
 that he had a plan for how to commit a
 murder, that he had purchased items to
 facilitate his plan to commit a murder, that
 he knew his thoughts were wrong and
 disturbing to others, and that he did not
 want to be that kind of person
2:17-cr-20037-JES-JEH # 480   Page 45 of 72




   Dr. Susan Zoline
            2:17-cr-20037-JES-JEH # 480   Page 46 of 72




“Mr. Christensen . . .appeared to me to be open. . . .
He seemed cooperative and responsive.

He agreed to be taped.

He agreed to have consults.

He agreed to a follow‐up appointment.

He seemed responsive to it.”
          2:17-cr-20037-JES-JEH # 480   Page 47 of 72




As an expert in the field of psychology with a
specialization in ethics, did he receive the help
he should have received?

I don't believe that he received
the help that he deserved and
should have received.
          2:17-cr-20037-JES-JEH # 480   Page 48 of 72




Suicidal and homicidal ideation is not ‐‐ I think you
described it before as "all or none."

Typically, these are feelings that can persist for long
periods of time, that can be activated by any risk, and
he is vulnerable.

And he may have, in that moment, been feeling better;
or he may have been motivated to state that he was
feeling better. But I ‐‐ while I would be heartened in
that moment, I would not consider that the risk had,
was no longer present, by my means.
            2:17-cr-20037-JES-JEH # 480   Page 49 of 72




The records indicate no further communication between the
Counseling Center and him. . .

This is a young man with, who's reporting
significant homicidal ideation, suicidal ideation. For
whatever reason, he did not return. Out of concern
for his well‐being and out of concern for the
campus community, I would think that outreach
would have been very important.
       2:17-cr-20037-JES-JEH # 480   Page 50 of 72




[H]ow common is it for a student to
walk into a Counseling Center and
say they're ruminating about
murder and have bought items to
dispose of a victim?

A: I would consider that very rare.
            2:17-cr-20037-JES-JEH # 480   Page 51 of 72




What concerns me here is the fluctuating nature of the
crisis going on; and I am not, cannot be positive that
drinking or substance use will not reoccur. He said that he
had stopped substance use for two weeks. That's a fairly
short amount of time, and he just found out two days ago
that his wife wishes a separation.

So putting together the vulnerable factors with minimal
protective factors ‐‐ his wife was his primary protective
factor ‐‐ that would cause me real concern.
             2:17-cr-20037-JES-JEH # 480   Page 52 of 72




What could the Counseling Center Staff have done?

• talk about recommendation of voluntary hospitalization.

• talk with him about intensive outpatient treatment

• provide a safety crisis plan, which would involve off‐hours
  coverage

• ask him to sign a release form to give me consent to confer
  with his psychiatrist
     2:17-cr-20037-JES-JEH # 480   Page 53 of 72




“What I can say is that if more
intensive services were provided,
there is a possibility that that
treatment could have been
helpful and may have prevented
the tragedy that occurred.”
              2:17-cr-20037-JES-JEH # 480   Page 54 of 72




             DESPITE HIS BEST EFFORTS…

• Alcohol and drugs were ruining his life
• Marriage falling apart
• Emotionally crushed
• No one from UICC ever followed up with him
• No one from Rosecrance was ever notified to follow up with him
• Found Terra
• That didn’t work either; the thoughts were still present
• And then, June 9th occurs
               2:17-cr-20037-JES-JEH # 480   Page 55 of 72




       BRENDT’S BEHAVIOR IN JAIL – 2 YEARS
• While incarcerated following his arrest on June 30, 2017, Brendt has had no
  disciplinary violations
• During two years of pretrial incarceration, Brendt has never possessed a
  weapon.
• Brendt has never threatened jail staff while incarcerated in jail.
• Brendt has never threatened any other prisoners while incarcerated at the
  jail.
• Brendt has never attempted to engage in criminal activity with outside
  persons while at the jail.
• Brendt has been respectful to all male correctional officers when
  incarcerated at the jail.
             2:17-cr-20037-JES-JEH # 480   Page 56 of 72




                       Superintendent Inman

• [N]ever “receive[d] any report that Brendt was ever
  disrespectful to any of his fellow detainees or caused any
  disturbance within the jail during the 20 plus months that he
  was at your facility.”

• “He complied with all of the rules”

• “He was a low maintenance detainee”

• “He did everything expected of him according to the detainee
  handbook.
                  2:17-cr-20037-JES-JEH # 480   Page 57 of 72




                        Correctional Officer Burns
“I didn't have any problems with him.”

Never “said or did something that you thought was inappropriate or disrespectful to
you.”

Never saw “Mr. Christensen disrespectful or use profanity towards any other
detainee?”

Never saw him “Engage in any kind of threatening behavior towards another
detainee?”

Never had to write him up for anything.

He never “refuse[d] to follow any order or command that you issued him.”
            2:17-cr-20037-JES-JEH # 480   Page 58 of 72




                 Correctional Officer Melvin

“He was well behaved for a detainee. Never had an
issue.”

“I'd never seen him make a violation.”
            2:17-cr-20037-JES-JEH # 480   Page 59 of 72




                   Correctional Officer Niles

“I have never had a problem with him at all.

“Did [not] know of any other CO who had a problem with
him”

“Did [not] know of any other detainee that had a problem
with him”
        2:17-cr-20037-JES-JEH # 480   Page 60 of 72




      LIFE WITHOUT RELEASE MEANS
         HE DIES IN PRISON ‐ Period
Federal law mandates that if Brendt is
not sentenced to death, he will spend
the rest of his life in a United States
prison, with no possibility of release.
               2:17-cr-20037-JES-JEH # 480   Page 61 of 72




                         Why Life is Enough
• Brendt is not the worst of the worst
• He is someone who had a lot of promise, who knew he was having
  inappropriate thoughts and obsessions, and tried to stop them
    • Told Michelle
    • Told the UICC Staff
    • Told Terra Bullis
• It didn’t work; the thoughts did not stop, his drinking did not stop,
  and he committed this crime
                            2:17-cr-20037-JES-JEH # 480   Page 62 of 72

Determination of Sentence
                            2:17-cr-20037-JES-JEH # 480   Page 63 of 72

Determination of Sentence
                            2:17-cr-20037-JES-JEH # 480   Page 64 of 72

Determination of Sentence
2:17-cr-20037-JES-JEH # 480   Page 65 of 72




     Duty to Deliberate
2:17-cr-20037-JES-JEH # 480   Page 66 of 72
2:17-cr-20037-JES-JEH # 480   Page 67 of 72
2:17-cr-20037-JES-JEH # 480   Page 68 of 72
2:17-cr-20037-JES-JEH # 480   Page 69 of 72




Concluding Instruction
2:17-cr-20037-JES-JEH # 480   Page 70 of 72
2:17-cr-20037-JES-JEH # 480   Page 71 of 72
2:17-cr-20037-JES-JEH # 480   Page 72 of 72
